Case 1:20-cv-00060-PLM-PJG ECF No. 24, PageID.185 Filed 01/22/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

YOLANDA SALGADO-RIOS,                             )
                             Plaintiff,           )
                                                  )      No. 1:20-cv-60
-v-                                               )
                                                  )      Honorable Paul L. Maloney
DEPARTMENT OF HOMELAND SECURITY,                  )
et al.,                                           )
                    Defendants.                   )
                                                  )

                                          OPINION

        This matter is before the Court on Defendants’ motion to dismiss (ECF No. 13) and

Plaintiff’s motion for attorney fees (ECF No. 18). For the reasons to be explained, the motion

to dismiss will be granted and the motion for attorney fees will be denied.

        The facts of this case, as taken from the complaint, are simple. On August 11, 2019,

Plaintiff Yolanda Salgado-Rios, through counsel, sent a Freedom of Information Act

(“FOIA”) request by email to United States Citizenship and Immigration Services (“USCIS”)

requesting all records the agency had pertaining to her and her daughter. On the same day,

she sent an identical request to Immigrations and Customs Enforcement (“ICE”). As of

January 24, 2020, Plaintiff had not received anything from either Defendant, so she filed this

suit.

        In their motion to dismiss, Defendants state that USCIS sent a letter to Plaintiff’s

counsel on August 28, 2019 stating that it had received the request and that there may be

some processing delay. On February 24, 2020, USCIS sent Plaintiff the requested

documents. ICE, however, did not have a record of Plaintiff’s request. When it received
Case 1:20-cv-00060-PLM-PJG ECF No. 24, PageID.186 Filed 01/22/21 Page 2 of 4




Plaintiff’s request through this litigation on February 4, 2020, it began to process the request;

on February 28, 2020, ICE responded to Plaintiff’s request.

       Given that the two requests had been fulfilled, on March 11, 2020, Defendants moved

to dismiss for lack of subject matter jurisdiction. Plaintiff agrees that the case is now moot,

and she does not oppose the motion to dismiss (see ECF No. 19 at PageID.146). Thus, the

motion to dismiss can easily be granted. However, Plaintiff has not withdrawn her request

for attorney’s fees.

       FOIA claims become moot when the requested documents are disclosed. See, e.g.,

Choiniere v. Federal Bureau of Prisons, No. 08-14854, 2010 WL 1258224, at *5 (E.D.

Mich. Mar. 4, 2020) (Report and Recommendation), adopted by 2010 WL 1258222.

However, a Plaintiff may still seek attorney fees because the issue of attorney fee is “ancillary

to the underlying action and survives independently under the Court’s equitable jurisdiction.”

Roman v. United States Dep’t of State, No. 1:15-cv-87, 2017 WL 1380039, at *5 (W.D.

Mich. March 27, 2017) (Report and Recommendation) (citing GMRI, Inc. v. E.E.O.C., 149

F.3d 449, 451 (6th Cir. 1998)), adopted by 2017 WL 1366504. This Court “may assess

against the United States reasonable attorney fees and other litigation costs reasonably

incurred in any case under this section in which the complainant has substantially prevailed.”

5 U.S.C. § 552(a)(4)(E)(i).

       There is a two-part test to determine whether an award of fees is appropriate. First,

the Court must determine whether the Plaintiff substantially prevailed and is eligible for fees.

GRMI, 149 F.3d at 451. Then, the Court must decide whether the plaintiff is entitled to an

award based on a balancing of equitable considerations. Id. Court consider the following


                                               2
Case 1:20-cv-00060-PLM-PJG ECF No. 24, PageID.187 Filed 01/22/21 Page 3 of 4




factors in determining whether a FOIA plaintiff is entitled to attorney fees: “[1] the benefit

to the public deriving from the case; [2] the commercial benefit to the complainant and the

nature of its interest in the records; and [3] whether the agency's withholding [of the records]

had a reasonable basis in law.” Id. at 452, quoting Detroit Free Press, Inc. v. Dep’t of Justice,

73 F.3d 93, 98 (6th Cir.1996) (quotation marks removed).

         Under FOIA, a complainant has “substantially prevailed” if her suit yields relief in

the form of “a judicial order, or an enforceable written agreement or consent decree” or a

“voluntary or unilateral change in position by the agency” that is not insubstantial. 5 U.S.C.

§ 552(a)(4)(E)(ii). The key question is whether the institution and prosecution of the litigation

caused the agency to release the documents obtained. See, e.g., Grand Canyon Trust v.

Bernhardt, 947 F.3d 94, 97 (D.C. Cir. 2020). The mere sequence of events is not sufficient

to establish that the lawsuit was the triggering agent for the agency’s response. Id.; see also

Hertz Schram PC v. FBI, No. 12-cv-14234, 2015 WL 5719673, at *5 (E.D. Mich. Sept. 30,

2015) (finding that a delay in FOIA processing due to a backlog and high volume of requests

explained the timing of the FBI’s response, such that the plaintiff was not entitled to attorney

fees).

         Plaintiff has failed to show that her litigation caused the agencies’ production of

documents. Plaintiff produces no evidence to establish that the litigation caused the agencies

to produce the documents; instead, she relies only on the sequence of events. Because the

litigation occurred before production, Plaintiff argues, the litigation must have spurred the

production. However, back in August 2019, USCIS notified Plaintiff that it was experiencing

a high volume of requests and that it was working through a backlog of requests. There is no


                                               3
Case 1:20-cv-00060-PLM-PJG ECF No. 24, PageID.188 Filed 01/22/21 Page 4 of 4




evidence that Plaintiff’s litigation spurred the production. It appears to have been delayed by

USCIS’s normal backlog, like the FBI’s normal backlog in Hertz Schram. Thus, the Court

finds that Plaintiff did not “substantially prevail” in the litigation and she is not entitled to

attorney fees. Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to dismiss (ECF No. 13) is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for attorney fees (ECF No. 18)

is DENIED.

       Judgment to follow.

       IT IS SO ORDERED.

Date: January 22, 2021                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               4
